  Case 3:18-cv-01338-X Document 131 Filed 11/16/20                    Page 1 of 4 PageID 2776



                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

KIN-YIP CHUN, Individually and on Behalf          §
of All Others Similarly Situated,                 §
                                                  §
                               Plaintiff,         § Civil Action No. 3:18-cv-01338-X
                                                  §
       vs.                                        § CLASS ACTION
                                                  §
FLUOR CORPORATION, et al.,                        §
                                                  §
                               Defendants.
                                                  §
                                                  §

 DEFENDANTS’ UNOPPOSED MOTION FOR EXTENSION OF TIME TO RESPOND
         TO PLAINTIFFS’ MOTION TO SUPPLEMENT OR AMEND

       Defendants respectfully seek an extension of time, from November 19, 2020, to December

14, 2020, for filing a response to Plaintiffs’ Motion to Supplement or, in the Alternative, Amend

the First Amended Consolidated Complaint (Dkt. 130) (“Motion to Amend”). With this extension,

Defendants’ deadline for responding to Plaintiffs’ Motion to Amend will be the same date as

Defendants’ deadline for filing their reply in support of their Motion to Dismiss (“Reply”).

       Defendants request this extension because of the substantial overlap between Defendants’

forthcoming Reply and their opposition to Plaintiffs’ Motion to Amend. Plaintiffs move to

supplement or amend based on Fluor’s financial restatement, and they also seek judicial notice of

Fluor’s financial restatement as part of their opposition to the Motion to Dismiss. Because

Defendants need to respond to Plaintiffs’ arguments related to Fluor’s financial restatement in both

filings, it would be much more efficient for Defendants to file those responses at the same time.

Additionally, Defendants anticipate arguing that Plaintiffs’ Motion to Amend should be denied, at

least in part, based on futility, which courts in this District have recognized overlaps with the merits
  Case 3:18-cv-01338-X Document 131 Filed 11/16/20                  Page 2 of 4 PageID 2777



that are to be considered on a motion to dismiss. See Reyes v. Topgolf Int’l, Inc., 2018 WL 704734,

*4 (N.D. Tex. Feb. 5, 2018).

       Counsel for Defendants have conferred with counsel for Plaintiffs, who indicated they do

not oppose Defendant’s extension motion provided that Plaintiffs’ deadline for filing their reply in

support of the Motion to Amend is also extended, from December 28, 2020, to January 8, 2021, in

light of the holiday period. Defendants are not opposed to that request.

       Accordingly, Defendants respectfully request that the Court set December 14, 2020, as the

deadline for Defendants to respond to Plaintiffs’ Motion to Amend, and set January 8, 2021, as the

deadline for Plaintiffs to file their reply in support of their Motion to Amend.




                                                 2
 Case 3:18-cv-01338-X Document 131 Filed 11/16/20     Page 3 of 4 PageID 2778




DATED: November 16, 2020          Respectfully submitted,


                                  /s/ Michael L. Raiff
                                  Robert C. Walters
                                    Texas Bar No. 20820300
                                  Michael L. Raiff
                                    Texas Bar No. 00784803
                                  GIBSON, DUNN & CRUTCHER LLP
                                  2001 Ross Avenue, Suite 2100
                                  Dallas, Texas 75201
                                  Telephone: 214.698.3350
                                  Facsimile: 214.571.2927
                                  RWalters@gibsondunn.com
                                  MRaiff@gibsondunn.com

                                  Brian M. Lutz (admitted pro hac vice)
                                  GIBSON, DUNN & CRUTCHER LLP
                                  555 Mission Street, Suite 3000
                                  San Francisco, CA 94105-0921
                                  Telephone: 415.393.8200
                                  Facsimile: 415.374.8474
                                  BLutz@gibsondunn.com

                                  Lissa M. Percopo (admitted pro hac vice)
                                  GIBSON, DUNN & CRUTCHER LLP
                                  1050 Connecticut Ave., N.W.
                                  Washington, D.C. 20036
                                  Telephone: 202.887.3770
                                  Facsimile: 202.530.9528
                                  LPercopo@gibsondunn.com

                                  COUNSEL FOR DEFENDANTS




                                     1
  Case 3:18-cv-01338-X Document 131 Filed 11/16/20                Page 4 of 4 PageID 2779



                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 16th day of November, 2020, the foregoing document was filed

using the Court’s CM/ECF system. In addition, (1) the filing is available for viewing and

downloading via the CM/ECF system, and (2) the CM/ECF system will send notification of this

filing to all attorneys of record who have registered for CM/ECF updates.


                                                    /s/ Michael L. Raiff
                                                    Michael L. Raiff




                               CERTIFICATE OF CONFERENCE

       Lissa Percopo, counsel for Defendants, conferred with Darryl Alvarado, counsel for Lead

Plaintiffs, on November 11, 2020, via email. Plaintiffs informed Defendants that they do not

oppose Defendants’ request for an extension provided that Plaintiffs’ reply brief deadline is

extended to January 8, 2021.


                                                    /s/ Michael L. Raiff
                                                    Michael L. Raiff




                                               2
